
	

113 SRES 504 ATS: To direct the Senate Legal Counsel to appear as amicus curiae in the name of the Senate in Menachem Binyamin Zivotofsky, By His Parents and Guardians, Ari Z. and Naomi Siegman Zivotofsky v. John Kerry, Secretary of State (S. Ct.).
U.S. Senate
2014-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 504
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2014
			Mr. Reid (for himself and Mr. McConnell) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		To direct the Senate Legal Counsel to appear as amicus curiae in the name of the Senate in Menachem Binyamin Zivotofsky, By His Parents and Guardians, Ari Z. and Naomi Siegman Zivotofsky v.
			 John Kerry, Secretary of State (S. Ct.).
	
	
		Whereas, in the case of Menachem Binyamin Zivotofsky, By His Parents and Guardians, Ari Z. and Naomi Siegman Zivotofsky
			 v. John Kerry, Secretary of State, No. 13–628, pending in the Supreme Court of the United States, the constitutionality of section
			 214(d) of the Foreign Relations Authorization Act, FY 2003, Pub. L.
			  No. 107–228, 116 Stat. 1350, 1366 (2002), has been placed in issue;
		Whereas, pursuant to sections 703(c), 706(a), and 713(a) of the Ethics in Government Act of 1978, 2
			 U.S.C. 288b(c), 288e(a), and 288l(a), the Senate may direct its counsel to appear as amicus curiae in the name of the Senate in any
			 legal action in which the powers and responsibilities of Congress under
			 the Constitution are placed in issue: Now, therefore, be it
		
	
		That  the Senate Legal Counsel is directed to appear as amicus curiae on behalf of the Senate in
			 the case of Menachem Binyamin Zivotofsky, By His Parents and Guardians, Ari Z. and Naomi Siegman Zivotofsky v. 
			 John Kerry, Secretary of State, to defend the constitutionality of section 214(d) of the Foreign Relations Authorization Act, FY
			 2003.
		
